Citation Nr: 0406478	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

[redacted], Appellant's son




ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel



INTRODUCTION

The RO reported that the United States Department of the Army 
has certified that the veteran's only recognized military 
service in the Armed Forces of the United States was for the 
periods of November 1, 1941 to June 27, 1942 and from August 
27, 1945 to September 18, 1945.  The veteran died in February 
1992.  The appellant is the veteran's surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
denied the claim for accrued benefits.  The appellant filed a 
timely notice of disagreement.  She was issued a statement of 
the case in April 2003.  She submitted a timely substantive 
appeal in May 2003.  She was issued a supplemental statement 
of the case in July 2003.  

In a rating decision dated September 5, 2002, the RO denied 
service connection for the cause of the veteran's death.  A 
RO letter dated September 20, 2002 informed the appellant 
that her claim for DIC, death pension and accrued benefits 
had been denied.  The letter referred her to the September 
2002 rating decision for an explanation of their actions.  In 
statements received in December 2002 and January 2003, the 
appellant expressed her disagreement with the September 20, 
2002 RO letter and with the RO rating decision dated 
September 5, 2002.  She stated that she was appealing all 
issues.  In January 2003, she submitted a form in which she 
checked a box indicating she was disagreeing with the denial 
of her claim for accrued benefits.  The Board is of the 
opinion, that the record does not show a clear intent to 
withdraw her notice of disagreement with respect to the claim 
of service connection for the cause of the veteran's death 
and the claim for death pension.  See 38 C.F.R. § 20.204.  As 
such, the Board has listed these issues on the cover sheet of 
this document.  

The claim of service connection for the cause of the 
veteran's death and for death pension is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death.


CONCLUSION OF LAW

The criteria for a claim for accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of this appeal.  
See VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §  1521(c) dictate the outcome of this case.  
Where the law is dispositive and where there is no reasonable 
possibility that any assistance would aid in substantiating 
the claims on appeal, the VCAA is not for application.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  See also, Smith v. Gober, 14 
Vet. App. 227, 231-232 (2000), (holding that the VCAA was 
inapplicable to a matter of pure statutory interpretation).  
The Board concludes that the VCAA is not for application in 
the instant claim for accrued benefits based on the fact that 
the appellant filed a claim for accrued benefits more than 
one year following the veteran's death.

38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R.§ 3.1000(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

Claims for accrued benefits must be filed within one year 
after the date of death of the individual with respect to 
whom such benefits are sought.  38 U.S.C.A.              § 
5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in February 1992.  The appellant 
filed a claim for accrued benefits in October 1998.  It is of 
no consequence whether the appellant was aware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the decedent's death.  The U.S. Court 
of Appeals for Veterans Claims has held that alleged 
ignorance can not be used as an excuse for failure to follow 
a promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
concluded that, even though the veteran might have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.

Moreover, the Board notes that the evidence of record shows 
that the veteran did not have a claim pending for any VA 
benefit at the time of his death.  Review of the record shows 
that the last action pertaining to a claim of the veteran's 
was in April 1988.  In April 1988, the RO denied an increased 
rating for the service-connected residuals of gunshot wound 
of the abdomen and denied service connection for pulmonary 
pathology and benign prostatic.  The veteran did not submit 
an appeal and the decision became final.

In summary, the appellant did not file a claim for accrued 
benefits within a year of the veteran's death and there was 
no claim pending at the time of his death.  The pertinent 
facts in this case are not in dispute and the law is 
dispositive.  The appellant's claim must therefore be denied 
because it is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

The appeal for accrued benefits is denied.



REMAND

In June 1996, the appellant submitted an informal claim for 
DIC benefits.  She asserted that the cause of the veteran's 
death was service-connected.  In October 1998 and October 
2002, the RO received applications for Dependency and 
Indemnity Compensation (DIC), death pension and accrued 
benefits.  She reported that she was claiming that the cause 
of the veteran's death was due to service.  She also filled 
out the financial information listed on the forms which 
indicates an intention to apply for death pension benefits.  

As noted in the introduction, the Board has determined that 
the appellant has submitted a timely notice of disagreement 
with respect to the denial of the claim of service connection 
for the cause of the veteran's death and the claim for death 
pension benefits.  To date, the appellant has not been issued 
a statement of the case.  The United States Court of Appeals 
for Veterans Claims has held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should also issue the 
appellant and her representative (if any) 
a statement of the case on the issues of 
entitlement to service connection for the 
cause of the veteran's death and the 
claim for death pension.  The appellant 
should be given the opportunity to 
thereafter perfect an appeal on the 
issues by filing a timely substantive 
appeal.  The claim for service connection 
for the cause of the veteran's death and 
for death pension will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




